Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okumura (US 2016/0161270). 
As per claims 1, 6 and 13 Okumura teaches, a system, a non-transitory computer-readable medium and method comprising: one or more processors; and one or more computer-readable media storing computer-executable instructions that, when executed, cause the system to perform operations comprising: 
determining a state in which an autonomous vehicle is operating (Okumura, ¶[0018] “data 106 that is accessed by the CPU 102 using a bus 108.” Data 106 represents state of the autonomous vehicle and ¶[0023] “data and/or signals that could be used to determine the current state of the autonomous vehicle 200 “), the state comprising one or more of:
 a first state comprising a nominal operating state of the autonomous vehicle in which the autonomous vehicle is commanded according to a trajectory (Okumura, ¶[0023] “determine the current state of the surrounding environment including the presence of, position of, and orientation of neighboring vehicles in reference to an intersection.” The environment would represent autonomous vehicle is commanded according to a trajectory), a second state in which the autonomous vehicle is preparing to stop at a stop location (Okumura, ¶[0017] “Before the check point, the autonomous vehicle can be configured to stop at the yield scenario.” ), a third state in which the autonomous vehicle is within a threshold distance to the stop location or has been stopped at the stop location for a period of time that meets or exceeds a threshold amount of time (Okumura, ¶[0027] “meaning that the autonomous vehicle 200 would be controlled to stop at approximately the location of the check point 306.” This represents the autonomous vehicle is within a threshold distance to the stop location, the threshold which the vehicle would have to stop there), a fourth state in which the autonomous vehicle is proceeding below a threshold speed and within a threshold lateral distance of the trajectory (Okumura, ¶[0040] “depending on the speed of the autonomous vehicle 200 and the structure and/or and terrain of the intersection, the autonomous vehicle 200 may need to be controlled to accelerate or maintain its speed in order to reach the stopping point of the yield scenario.” Below a speed it would need to speed, and a threshold lateral distance of the trajectory would be the position  ), and a fifth state in which the autonomous vehicle is commanded according to an alternate trajectory to traverse through a region of an environment associated with a direction of traffic opposite the alternate trajectory; and controlling the autonomous vehicle based at least in part on the state (Okumura, ¶0038] “After the autonomous vehicle 200 reaches the check point 504, the automated driving system can be configured to detect updated information for the intersection. In FIG. 5, the updated information will include specific traffic detail that no vehicles are present within the roundabout 500, indicating a clear path for the autonomous vehicle 200 to proceed through the intersection. In FIG. 6, the updated information will include information about the neighboring vehicles 506, 508, and potentially even the neighboring vehicles 510, 512, and 514, though the latter of these have not yet entered the roundabout 500. The updated information collected in FIG. 6 can include position, velocity, acceleration, deceleration, etc. for at least the neighboring vehicles 506, 508.” Going around the roundabout represents an alternate trajectory to traverse through a region of an environment associated with a direction of traffic opposite the alternate trajectory; and controlling the autonomous vehicle based at least in part on the state as around the roundabout represents opposite the alternate trajectory, and based on this state of velocity the vehicle gets controlled).

As per claims 2, 7 and 14 Okumura teaches, the system of claim 1, wherein determining the state comprises evaluating a finite state machine (Okumura, ¶[0022] “FIG. 2 is a schematic illustration of an autonomous vehicle 200” an autonomous vehicle is a finite state machine).

As per claims 3, 8, 11, 15, 18 and 20 Okumura teaches, the system of claim 1, wherein the state comprises the first state and wherein the operations further comprise: receiving sensor data from a sensor associated with the autonomous vehicle; determining, based at least in part on the sensor data, at least one of: an obstacle in the environment that is blocking the trajectory of the autonomous vehicle; or a cost associated with the obstacle and the trajectory, wherein the cost meets or exceeds a threshold cost; and based at least in part on one or more of the obstacle, a speed of the autonomous vehicle, or the sensor data, causing the autonomous vehicle to transition from the first state to one or more of the second state or the fourth state  (Okumura, ¶[0026] “ The location chosen for the check point 306 can be based on the preliminary information identified for the intersection 300. For example, because the berm 304 is an obstacle that could at least partially obstruct the view of the intersection 300” onstacle represents the obstacle and ¶[0020] using sensors in the autonomous vehicle with all the “or” limitations the examiner is only addressing one of them. The states would change as the system cycles) .

As per claims 4, 9, 12, 16 and 19-20 Okumura teaches, the system of claim 1, wherein the state comprises the third state, the operations further comprising: determining a distance between a location of the autonomous vehicle and the stop location (Okumura, fig.3 distance between 200 autonomous vehicle and 306 stop location is where the stop has to be and a distance is determine in order to be able to stop   ); determining the period of time associated with the autonomous vehicle being stopped; and causing, based at least in part on one or more of the distance being less than or equal to the threshold distance or the period of time being greater than or equal to the threshold amount of time, the autonomous vehicle to transition from the third state to the fourth state and to transition from the second state to the fourth state and the vehicle to transition from the second state to the third state (Okumura, ¶[0029] “In the example of FIG. 3, the autonomous vehicle 200 would already be stopped at the yield scenario, so the autonomous vehicle 200 would remain stopped” different states happening as the vehicle goes passed all the scenarios in fig.3-6  ).

As per claims 5, 10, and 17  Okumura teaches, the system of claim 1, wherein the state comprises the fourth state, the operations further comprising: receiving sensor data from a sensor associated with the autonomous vehicle (Okumura, ¶[0026] “ The location chosen for the check point 306 can be based on the preliminary information identified for the intersection 300. For example, because the berm 304 is an obstacle that could at least partially obstruct the view of the intersection 300” onstacle represents the obstacle and ¶[0020] using sensors in the autonomous vehicle with all the “or” limitations the examiner is only addressing one of them) ; determining, based at least in part on the sensor data and the sensor, a level of visibility; and causing, based at least in part on the level of visibility, the autonomous vehicle to transition from the fourth state to the fifth state (Okumura, ¶[0020] “an image-based sensor system, or any other type of system capable of capturing information specific to the environment surrounding a vehicle.”  Since it is image based the sensor system ).

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/